DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 has been considered.
Drawings
The drawings submitted on 12/27/2021 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims are not consistent with claim 1 which requires at least one of Ar1-4 to be 9-adamantylfluorenyl. This feature must be reiterated in claims 5, 7 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/080849 A1 to Yoon et al.
Regarding claim 1, Yoon et al. discloses an OLED comprising two electrodes sandwiching a plurality of organic material layers, including a light-emitting layer comprising the following compound as a dopant [131]:

    PNG
    media_image1.png
    238
    626
    media_image1.png
    Greyscale

wherein A includes pyrene (see pages 2-3). Exemplary compounds include the following

    PNG
    media_image2.png
    173
    281
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    223
    289
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    264
    184
    media_image4.png
    Greyscale
.
While the scope of the generic compound encompasses the claimed compound, Yoon et al. fails to provide a particular species of the latter. Nevertheless, it would have been obvious to a person having ordinary skill in the art, at the time the instant invention was filed, to modify the prior art compound by making and using such compounds as 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

without expecting any difficulties or negative consequences. Claims 1, 5, 7 and 9-13 are therefore unpatentable. Claims 14-16 are obvious in view of the well-known association between OLEDs and displays (display panels, smart phones, TV sets….) and general lighting.

Claims 1, 4, 7, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102232068 A to Mizuiki et al. in view of CN 110128279 A to Ma et al.
Regarding claim 1, Mizuiki et al. discloses an organic light-emitting apparatus [0267] comprising an OLED having two electrodes sandwiching a plurality of organic material layers, including a light-emitting layer comprising the following amine compound as a blue light-emitting dopant [0151]:

    PNG
    media_image7.png
    221
    267
    media_image7.png
    Greyscale

wherein at least one of Ar1-4 is the following:
 
    PNG
    media_image8.png
    158
    289
    media_image8.png
    Greyscale

wherein T1 is O or S.  A typical compound is the following

    PNG
    media_image9.png
    382
    429
    media_image9.png
    Greyscale

(p. 14). Mizuiki et al. fails to teach a compound wherein at least one of Ar1-4 is a 9-adamantylfluorenyl. Regarding this deficiency, Ma et al. discloses the following compound for an OLED:

    PNG
    media_image10.png
    168
    240
    media_image10.png
    Greyscale

and reveals that the presence of the bulky adamantane group discourages π-π stacking and thereby improves the overall performance of the device [0031-0033]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the device disclosed by Mizuiki et al. by using a 9-adamantylfluorenyl for at least one of the Ar1-4, e.g., 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

so as to avoid the complications such as crystallization and blue-shift that are resulted from π-π stacking formation. Claims 1, 4, 7, 9 and 11-16 are therefore unpatentable.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762